UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-6983



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


PERRY L. COLTER,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     Catherine C. Blake, District Judge.
(CR-95-405-CCB; CA-97-997-CCB)


Submitted:   October 22, 2004             Decided:   December 6, 2004


Before NIEMEYER, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Perry L. Colter, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Perry L. Colter, a federal prisoner, seeks to appeal the

district court’s order denying relief on his motion to vacate

judgment   pursuant   to   28    U.S.C.   §   2255   (2000),    which   Colter

attempted to bring under Fed. R. Civ. P. 60(b).             An appeal may not

be taken from the final order in a § 2255 proceeding unless a

circuit justice or judge issues a certificate of appealability. 28

U.S.C. § 2253(c)(1) (2000).        A certificate of appealability will

not issue for claims addressed by a district court absent “a

substantial showing of the denial of a constitutional right.”               28

U.S.C. § 2253(c)(2) (2000).       A prisoner satisfies this standard by

demonstrating that reasonable jurists would find both that his

constitutional   claims    are    debatable    and   that    any   dispositive

procedural rulings by the district court are also debatable or

wrong.     See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).          We have independently reviewed the

record and conclude that Colter has not made the requisite showing.

Accordingly, we deny a certificate of appealability and dismiss the

appeal.

           Additionally, we construe Colter’s notice of appeal and

informal brief on appeal as an application to file a second or

successive § 2255 motion. See United States v. Winestock, 340 F.3d

200, 208 (4th Cir.), cert. denied, 124 S. Ct. 496 (2003).             In order


                                   - 2 -
to obtain authorization to file a successive § 2255 motion, a

prisoner must assert claims based on either: (1) a new rule of

constitutional law, previously unavailable, made retroactive by the

Supreme   Court   to   cases   on    collateral     review;   or   (2)    newly

discovered evidence sufficient to establish that no reasonable fact

finder    would   have   found      the    movant   guilty.        28    U.S.C.

§§ 2244(b)(3)(C), 2255 (2000).            Colter’s claim does not satisfy

either of these conditions.         Therefore, we decline to authorize

Colter to file a successive § 2255 motion.           We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                    DISMISSED




                                    - 3 -